Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species.
Species 1: Fig 1 and 2A
Species 2: Fig 2B
Species 3: Fig. 9 and 10
Species 4: Fig. 11
Species 5: Fig 12
Species 6: Fig 13
Species 7: Fig 14
Once a selection is made of the Species is made a further selection must be made from among the Sub-species.
Sub-species A: Fig. 3
Sub-species B: Fig. 4
Sub-species C: Fig. 5
Sub-species D: Fig. 6
Sub-species E: Fig. 7
Sub-species F: Fig. 8a
Sub-species G: Fig. 8b 

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The claims contain different components and limitations involving the orientation that are mutually exclusive. 
For example Figs 1 and 2A have an oil path thru the shafts 18 and 29, these paths don't exist in any of the other species.
Fig 2B has pipes 74 that run to the oil 28, none of the other embodiments have them.
Fig 9 has oil path 78 and 79 that are only present in figures 10, 11, 13, and 14.
Fig 10, 11, 13, and 14 either have different seals 76, different oil distribution systems or have or don’t have an oil slinger 31.
The sub species have significantly different features such as a spiral 93 in fig 8b, different notches in the hole radiating out in fig 4, fig. 6, and fig 8a. Further notches all different from each other on the outer circumference radiating in fig. 3, 5, and 7.
The species are restrictable since examiner would be forced to search for and address every feature. The species are not obvious variants since the examiner could 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.

A telephone call was made to Joseph B. Dierker on 02/07/2022 to request an oral election to the above restriction requirement, but did not result in an election being made.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES W NICHOLS whose telephone number is (571)272-6492. The examiner can normally be reached Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on (571) 272-4532. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES W NICHOLS/           Examiner, Art Unit 3746